Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-2006

Bruton v. Paesani
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4051




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Bruton v. Paesani" (2006). 2006 Decisions. Paper 1784.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1784


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                        NOS. 04-4051 & 04-4155 (consolidated)

                              RAYMOND L. BRUTON,

                                                 Appellant
                                            v.

          JOSEPH PAESANI; HONORABLE VINCENT L. BIFFERATO;
       CHARLES H. TOLIVER, IV, Judge; MARLENE LISHENSTADTER;
     MARILYN LETTS; MICHAEL HENDLER; OPERATION SAFE STREETS
      PROBATION OFFICERS; PROBATION/PAROLE POLICE OFFICER;
        KATE EDWARDS; LISA WHITELOCK, Probation/Parole Officer
               _______________________________________

                    On Appeal From the United States District Court
                               For the District of Delaware
                               (D.C. Civ. No. 00-cv-01032)
                     District Judge: Honorable Joseph J. Farnan, Jr.
                    _______________________________________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                              JANUARY 3, 2006
       Before: SLOVITER, SMITH AND VAN ANTWERPEN, Circuit Judges.

                                (Filed: January 6, 2006)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Inmate Raymond L. Bruton appeals from a District Court order granting the

Defendants’ motion for summary judgment on his suit under 42 U.S.C. § 1983. He

alleges that several Delaware Probation and Parole Officers (P&P Officers) along with
Safe Streets Police Officers violated his Fourth and Eighth Amendment rights, and

committed numerous state torts by entering and searching his home. He also appeals an

order denying as moot his motions for sanctions and a pre-trial discovery conference. We

will affirm.

                                             I.

       On the afternoon of March 15, 2000, P&P Officers Lisa Whitelock and Michael

Hendler visited what they believed to be the address of probationer Cheryl Diggs. Both

Officers knew that Bruton owned and lived at the property, and that he was on parole for

a 1980 drug offense. They were also aware that Bruton agreed to the following parole

condition: “[y]ou must report to your Supervising Officer at such times and places as

directed, and permit the Probation/Parole Officer to enter your home and/or visit places of

employment.” Prob. Condition #3. The Officers knocked on the door and Bruton

appeared at the front window. The Officers identified themselves and asked to see Diggs.

Officer Whitelock claims that she motioned to be let in, but neither P&P Officer states

that they actually asked Bruton to open the door. Claiming he did not notice the Officer’s

hand gestures, and that he did not know that Diggs listed his address as her residence,

Bruton told the Officers to “hold on” and went upstairs to tell Diggs that she had visitors.

Bruton soon returned and opened the door. He states that he asked why Hendler was

standing at the front window waving his arms. Instead of answering, Hendler forced his

way into the house.

       Bruton began yelling at the Officers. He eventually called 911, reporting that

                                             2
unidentified persons just broke into his house. Concerned about Bruton’s emotionally

charged state, the Officers called for backup from Operation Safe Streets, a group of

police assigned to support probation officers. Backup arrived and Bruton was placed in

handcuffs. A search of the house was conducted, uncovering a small amount of drug

residue and paraphernalia. Diggs admitted that it belonged to her, but Bruton was

arrested for violating the conditions of his parole.

       A hearing officer found Bruton in violation of his parole on two grounds: for

refusing to allow Whitelock and Hendler immediate access to his house and for

possessing drugs. Bruton filed the instant suit against police officers, P&P officers, and

several state officials. The District Court dismissed the complaint against the majority of

the Defendants as frivolous, but permitted Bruton to amend his complaint with respect to

the officers at the scene. Bruton complied, naming P&P Officers Whitelock and Hendler,

and the Safe Street Officers collectively. He later added Kate Edwards, one of the

responding P&P Officers. Specifically, Bruton raises federal claims under the Fourth and

the Eighth Amendments. He also raises state law claims of negligence, intentional

infliction of emotional distress, and false arrest. The District Court granted the

Defendants’ motion for summary judgment. It held that the search was permissible under

United States v. Knights, 534 U.S. 112 (2001), and Griffin v. Wisconsin, 484 U.S. 868

(1987). It also found that Bruton failed to establish that any of the Defendants was

deliberately indifferent to a substantial risk of harm in violation of the Eighth

Amendment. The District Court declined to address the state law issues. It also denied

                                              3
Bruton’s outstanding motions. Bruton appealed.1

                                             II.

                                 A.    Fourth Amendment

       The touchstone of the Fourth Amendment is reasonableness, and “the

reasonableness of a search is determined by” balancing the “degree to which it intrudes

upon an individual’s privacy” against the promotion of legitimate governmental interests.

Knights, 534 U.S. at 118-19 (citations omitted). Where a person is on parole and subject

to a parole condition permitting administrative searches, officers need only reasonable

suspicion to enter and search the property. See Knights, 534 U.S. at 118-21; Griffin, 483

U.S. at 870-71.

       Two independent intrusions occurred, the entry into Bruton’s home and the

subsequent search. However, we do not need to address whether either intrusion violates

the Fourth Amendment because the Defendants are entitled to qualified immunity. The

District Court did not address the defense although it is well established that qualified

immunity should be addressed at the earliest possible stage of the litigation. See Hunter



       1
         We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and exercise
plenary review. See Wastak v. Lehigh Valley Health Network, 342 F.3d 281, 285 (3d
Cir. 2003). Bruton only challenges orders concerning Whitelock, Hendler, the Safe
Streets Officers, and Edwards. We requested that the parties address whether Bruton’s
Fourth Amendment claim was cognizable under Wilkinson v. Dotson, __U.S.__, 125 S.
Ct. 1242 (2005), and Heck v. Humphrey, 512 U.S. 477 (1994), but we need not address
the issue here. The favorable termination rule is not applicable to this proceeding because
the Supreme Court has held that the exclusionary rule does not apply to parole revocation
proceedings. See Penn. Bd. of Prob. and Parole v. Scott, 524 U.S. 357, 364 (1998).

                                              4
v. Bryant, 502 U.S. 224, 227-28 (1991). Thus, we consider the issue below.

       Officials are not liable for monetary damages unless they have violated a

constitutional right and that right is clearly established, meaning “it would be clear to a

reasonable officer that his conduct was unlawful in the situation he confronted.” Saucier

v. Katz, 533 U.S. 194, 202 (2001); see Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982);

Gilles v. Davis, 427 F.3d 197, 203-04 (3d Cir. 2005).

       Even assuming that the Appellees violated the Fourth Amendment by entering and

searching Bruton’s home, we cannot find a sufficiently analogous case under either state

or federal law that would have notified the P&P Officers that their conduct was patently

unconstitutional. See Saucier, 533 U.S. at 202-03. First, the Officers reasonably

interpreted the parole condition. Delaware courts have not taken a position on the issue

and the Supreme Court’s rulings in Knights and Griffin could lead a reasonable officer to

conclude that she did possess the right of entry.

       Second, failure to accurately determine what the law requires does not void

qualified immunity unless the determination was clearly unreasonable. See Saucier, 533

U.S. at 205. Even if the Officers wrongly assessed Bruton’s conduct inside the house and

his failure to immediately open the door, the calculation was not unreasonable. Further,

the Officers were not aware that Diggs failed to tell Bruton that she gave his address to

her Probation Officer. Finally, no evidence suggests that any of the Appellees conducted

the search to harass Bruton. The Appellees’ conduct was not clearly unlawful, and thus,

they are entitled to qualified immunity.

                                              5
                                 B.    Eighth Amendment

       To show that the P&P Officers violated the Eighth Amendment, Bruton must

establish that the Officers were aware that a substantial risk of serious harm existed, and

that they deliberately disregarded that risk. See Farmer v. Brennan, 511 U.S. 825, 837

(1994). Bruton argues that the serious risk of harm was the minor destruction of his

property from an overly zealous search. Leaving a few pieces of food out of the

refrigerator and rifling through his things do not create a “substantial risk of harm,” and

cannot support an Eighth Amendment claim.

                                  C.    Remaining Claims

       Bruton finally argues that the District Court abused its discretion by failing to rule

on his state law claims. A District Court has discretion to exercise supplemental

jurisdiction. See Santiago v. GAMC Mortgage Group, Inc., 417 F.3d 384, 386 (3d Cir.

2005). Once the District Court granted summary judgment on Bruton’s two federal

claims, it was not required to adjudicate his claims under state law. In this instance, the

District Court did not abuse its discretion in declining jurisdiction over the remaining

claims.2

                                             III.


       2
          Bruton’s appeal from the denial of his motions for sanctions and a pre-trial
discovery conference is meritless. We review both for abuse of discretion. See Luzadder
v. Despatch Oven Co., 834 F.2d 355, 360 (3d Cir. 1987) (sanctions); Lloyd v. Hovensa,
L.L.C., 369 F.3d 263, 274 (3d Cir. 2004). The basis for the motion for sanctions lacks
merit, and Bruton fails to allege what he hoped to discover that would alter the decision in
this case. Thus, the District Court did not abuse its discretion.

                                              6
       For the foregoing reasons, we find that Bruton has failed to establish that the

District Court erred in evaluating any of his claims. Accordingly, we will affirm.